Citation Nr: 0937738	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 
17, 2001, for service connection for lumbar spine 
degenerative disc disease, status post-operative.

2.  Entitlement to an initial rating higher than 20 percent 
for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1972 to 
December 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Winston-Salem, 
North Carolina, that granted service connection for lumbar 
spine degenerative disc disease and assigned an initial 
evaluation of 20 percent, effective December 17, 2001.  The 
Veteran timely appealed both the assigned initial evaluation 
and effective date.  An RO Decision Review Officer denied 
both appeals, as noted in the statement of the case (SOC).

In a decision dated in March 2005, the Board reopened the 
Veteran's claim but denied service connection for a low back 
disorder on the merits, and the Veteran appealed the decision 
to the United States Court of Appeals For Veterans Claims 
(Court).  In September 2005, the Veteran, through his 
attorney, and the Secretary of Veterans Affairs, submitted a 
Joint Motion For Remand (Motion).  In an Order dated in 
September 2005, the Court granted the Motion, vacated the 
March 2005 Board decision, and remanded the case to the Board 
for further appellate review consistent with the Motion.

The Board-in turn, remanded the case to the RO in March 
2005, via the Appeals Management Center (AMC), in Washington, 
DC, for additional development.  AMC/RO completed the 
additional development as directed and allowed service 
connection as noted above.  As already set forth, the Veteran 
appealed the downstream issues of his initial evaluation and 
effective date.




FINDINGS OF FACT

1.  By rating action in October 2001, the RO denied the 
Veteran's claim to reopen the previously denied claim of 
service connection for a back disorder; that decision was not 
appealed and became final.  A request to reopen the claim for 
service connection for a back condition was not received 
prior to December 17, 2001.  

2.  The Veteran's lumbar degenerative disc disease has not 
manifested with severe lumbar spine limitation of motion 
(LOM) or lumbosacral strain with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, unfavorable ankylosis of 
the entire thoracolumbar spine or forward flexion limited to 
30 degrees of less at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The requirements are not met for an effective date 
earlier than December 17, 2001, for service connection for 
lumbar spine degenerative disc disease, status post-
operative.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 
5111 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 
3.159, 3.400 (2008).

2.  The requirements are not met for an initial evaluation 
higher than 20 percent for lumbar spine degenerative disc 
disease, status post-operative.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5242 (2008); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
Diagnostic Code 5292 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need 
to discuss them.
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159(c).  The inability to obtain the 
Veteran's service treatment records has been a continuous 
issue throughout the life of this claim and appeal but, the 
evidence shows the RO expended all reasonable efforts to 
obtain the records, as well as alternative records, in as 
much as the National Personnel Records Center advised the 
Veteran's service treatment records were probably fire 
related.  He was provided the opportunity to present 
pertinent evidence and testimony during all phases of his 
claim and appeal.  In sum, there is no evidence of any VA 
error in notifying or assisting him that reasonably affects 
the fairness of this adjudication.  See  id.  Thus, the Board 
may address the merits of the appeal without any prejudice to 
the Veteran.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Earlier Effective Date

The Veteran asserts he is entitled to an effective date in 
1995, the year VA received his initial claim for service 
connection.  As discussed below, applicable law and 
regulation preclude an award of an effective date earlier 
than December 2001.

Governing Law and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Where 
service connection is allowed on the basis of new and 
material evidence after a prior final disallowance, the 
effective date is the date of receipt of a new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.400(q)(2), (r).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992). Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

Title 38 C.F.R. § 3.155(c) provides that when a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151 
or 38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.

According to the Court, however, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the Veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking treatment 
does not establish a claim, to include an informal claim, for 
service connection.

Analysis

The Veteran's initial claim for service connection was 
received in May 1996.  A November 1996 rating decision denied 
the claim, and an RO letter, also dated in November 1996, 
notified him of the decision and of his appeal rights.  The 
claims file contains nothing to indicate the Veteran did not 
receive the November 1996 decision letter, or any record that 
the U.S. Postal Service returned it to VA as undeliverable.  
Although the RO received correspondence from the Veteran 
within the appeal period, it did not constitute a Notice of 
Disagreement (NOD) with that decision.

A liberal standard is applied in determining whether a 
communication constitutes a NOD.  The communication in 
question must at least refer to the rating decision in 
question and be in terms that can be reasonably construed as 
expressing disagreement or dissatisfaction with the 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201; see Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991); Gallegos v. Principi, 283 F.3d 1309, 1313-15 
(upholding the validity of the regulatory requirement that an 
NOD include "terms that can be reasonably construed ... as a 
desire for appellate review").  Thus, an NOD relates to a 
specific adjudicative determination on a specific date.  See 
38 C.F.R. § 20.201.  The actual wording of the communication 
and the context in which it was written determines whether a 
written communication constitutes an NOD.  Jarvis v. West, 12 
Vet. App. 559, 561 (1999). 

In June 1997, VA received a copy of the Veteran's 
correspondence to the late Senator Jesse Helms from the 
senator's office.  The Veteran's letter to Senator Helms in 
no way expressed a desire to appeal the November 1996 
decision.  Indeed, he did not even mention it.  Thus, the 
Board finds the Veteran's June 1997 letter VA received in 
June 1997 did not constitute a NOD, and the November 1996 
rating decision became final and binding on the Veteran.

In March 1998, VA did in fact receive a letter from the 
Veteran via Senator Helms that met the requirements for a 
NOD, but it was untimely.  An April 1998 RO letter informed 
the Veteran his attempt to appeal the November 1996 rating 
decision was untimely, see 38 C.F.R. § 20.302, and that he 
could appeal the RO's determination of untimeliness.  See 
38 C.F.R. § 19.34.  There is no record in the claims file to 
indicate the Veteran did not receive the April 1998 letter or 
any indication the Veteran appealed the determination his 
appeal was untimely.  In light of the above factors, the 
Veteran's assertion that his effective date should be in 1995 
must fail, as it is against both the facts of record and the 
law.

In an October 1998 letter, the Veteran asked the RO what he 
needed to do, and the RO replied in a November 1998 letter 
that he needed to submit new and material evidence.  See 
38 C.F.R. § 3.156(a).  The RO received a March 1999 statement 
(VA Form 21-4148) via his representative wherein he requested 
a copy of his claims file.  He in no way conveyed an intent 
to file a claim at that time.  Then, in March 1999, VA 
received a letter from the Veteran via the White House, that 
was treated as an informal claim to reopen.  See 38 C.F.R. 
§ 3.155.

A May 2000 rating decision denied the claim, and an RO 
letter, also dated in May 2000, notified the Veteran of the 
decision and of his appeal rights.  The claims file contains 
nothing to indicate the Veteran did not receive the May 2000 
decision letter, or any record the U.S. Postal Service 
returned it to VA as undeliverable.  In June 2000, the RO 
received a letter from the Veteran via the White House, which 
merely reiterated the history of his efforts to obtain 
service connection and his reason for not appealing the 
November 1996 rating decision.  He did not reference the May 
2000 rating decision in the letter.  An August 2000 RO letter 
to the Veteran reminded him of the May 2000 rating decision 
and also informed him that, if he desired to appeal the 
decision, his NOD had to be received by May 2001.  It also 
told him how to reopen his claim.

The Board notes VA received a letter directly from the 
Veteran which bears an RO date stamp of September 5, 2000.  
The Veteran specifically stated he was told he needed to file 
"this letter of appeal with you."  The Veteran did not 
specifically reference the May 2000 rating decision and 
attached to that letter were copies of a portion of a 
November 1996 rating decision, duplicate evidence and 
correspondence.  There is no indication that the Veteran was 
expressing disagreement with the May 2000 rating decision and 
this letter cannot be construed as a notice of disagreement.  
See 38 C.F.R. §20.201.  As such, the May 2000 rating decision 
become a final decision.

As set forth earlier in this discussion, the effective date 
for service connection after a claim is reopened is the date 
of receipt of the claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).  Although 
the Veteran pursued reopening of his claim for several years, 
beginning in 1999, the Board reopened his claim in a 2005 
decision which found lay statements submitted by the Veteran 
constituted new and material evidence.  The Veteran's claim 
that started that sequence of events was received by VA in 
December 2001.  These facts notwithstanding, the Veteran's 
actual entitlement to service connection did not arise until 
it was factually determined there was a medical nexus between 
his current low back disorder and his active service.  This 
did not occur until the Compensation and Pension examination 
conducted in June 2006.

Therefore, according to the applicable regulation, the 
effective date of the Veteran's allowance should be June 22, 
2006, the date of the examination.  The July 2006 rating 
decision, however, assigned December 17, 2001, the date the 
claim was received, as the effective date.  Thus, the Veteran 
has already received an assigned effective date more generous 
than what the regulations allow.  The Board will not disturb 
this benefit, but will affirm the effective date assigned by 
the July 2006 rating decision, which is December 17, 2001.  
38 C.F.R. § 3.400(r).


Increased Initial Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's lumbar degenerative disc disease.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.

Analysis
 
In his NOD and VA Form 9, the Veteran indicated the assigned 
initial evaluation was not correct without providing specific 
areas of disagreement.  In a subsequent letter to his 
congressman, the Veteran attached a copy of the rating 
decision whereon he underlined certain findings at the June 
2006 examination.  All of these will be discussed in turn 
below.

The spine rating criteria were twice changed after the 
Veteran's claim was received.  Under such circumstances, the 
regulation as it existed prior to the change is applicable to 
the Veteran's claim for the period prior to the date of the 
regulatory change.  The revised regulation, however, is 
applicable only from the effective date of the change 
forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
In light of the fact the current state of the law is 
unsettled on the question of the continued applicability of 
the prior criteria after the effective date of the revised 
criteria, the Board will apply the prior criteria throughout 
the entire appeal period if deemed more favorable to the 
Veteran.  See generally Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (when a statute or regulation changes while a case 
involving the Government and a private party is pending, a 
court must apply whichever version of the law is more 
favorable to the private-party litigant).  The SOC and SSOCs 
of record informed the Veteran of all changes to the 
criteria, and the RO considered his claim under all 
applicable criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, the Board may also review his appeal under all 
criteria.

The June 2006 examination report notes the Veteran underwent 
lumbar disc surgery in 1990.  He was issued a back brace at 
some point in time, but he did not use it, as he noted the 
site of his surgery was too sensitive to allow it.  He denied 
any bowel or bladder involvement.  He also reported flare-ups 
every two to three weeks which lasted on average one to two 
weeks.  During flare-ups he is unable to do chores around the 
house such as mowing the grass and washing dishes.  The 
Veteran told the examiner he experienced stiffness and 
weakness in his back.  He assessed his pain as moderate and 
indicated it radiated into his left lower extremity.  He 
reported he could not stand for long periods of time, and 
some days were better than others.  He took Motrin 600 mg 
twice daily and Darvocet three times a day, though he could 
not take it that often every day.   

Physical examination revealed upper body posture as right of 
center and his gait was antalgic with poor propulsion.  The 
examiner noted moderate lumbar flattening and mild reverse 
lordosis but no gibbus, hyphosis, list, lumbar lordosis, or 
scoliosis.  There was no evidence of lumbosacral spasm on 
either the left or right, but severe tenderness was noted by 
the examiner.  Examination on range of motion (ROM) revealed 
forward flexion of 0 to 70 degrees, with pain beginning and 
ending at 60 degrees.  Backwards extension was 0 to 5 
degrees.  Left lateral flexion was 0 to 25 degrees and right 
lateral flexion was 0 to 15 degrees, with pain beginning and 
ending at 20 and 15 degrees respectively.  Lateral rotation 
was 0 to 15 degrees bilaterally, where pain began.  Passive 
ROM was the same in all spheres as active.  The additional 
loss of ROM on repetitive use due to pain, fatigue, or 
weakness, was noted by the examiner as from 70 to 60 degrees, 
primarily due to pain.  The examiner diagnosed degenerative 
disc disease.

The July 2006 rating decision noted a 20 percent rating was 
warranted under the prior criteria for both moderate lumbar 
spine limitation of motion (LOM) and lumbosacral strain and 
assigned the initial rating on the basis of LOM.

Arthritis is rated on the basis of (LOM) under the 
appropriate rating code.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Prior to September 23, 2002, the applicable spine 
rating criteria provided that, moderate lumbar spine LOM 
warranted an evaluation of 20 percent, and severe lumbar 
spine LOM warranted an evaluation of 40 percent.  Diagnostic 
Code 5292 (2002).  Lumbosacral strain was evaluated under 
Diagnostic Code 5295, which captured degenerative 
symptomatology as well as other symptoms, such as lumbosacral 
muscle spasm.

Lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, warranted a 20 percent evaluation.  The 
maximum schedular rating of 40 percent was awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The examination report notes the objective findings on 
clinical examination did not include lumbosacral muscle 
spasm, though they did include pain on motion.  As a result, 
the Board finds the appropriate rating code under the prior 
spine rating criteria is 5292 for lumbar LOM.  The severity 
of spine ROM under the prior criteria was subjective, as 
indicated by the designations of mild, moderate, and severe.  
Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Board finds the totality of the evidence shows the 
Veteran's objective ROM on clinical examination actually more 
nearly approximated mild than moderate LOM.  38 C.F.R. § 4.7.  
On the other hand, the examiner also noted severe guarding on 
the Veteran's part as well as the pain that ensued at 60 
degrees.  While the estimated loss of an additional 10 
degrees of ROM on repetitive use due to pain would not, 
standing alone, approximate moderate LOM, the Board finds the 
LOM indicated along with the Veteran's pain approximates 
moderate lumbar spine LOM and a 20 percent rating.  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(2002).  The Board finds a higher rating was not met or 
approximated, as the Veteran's LOM was not severe, even when 
pain, weakness, and other symptoms are factored in, as the 
examiner assessed only a 10 degree loss in ROM due to such 
factors, including repetitive use.  Id.

As noted earlier, the initial change to the spine rating 
criteria was effective September 23, 2002, and it only 
affected the rating criteria for intervertebral disc syndrome 
under 38 C.F.R. § 71a, Diagnostic Code 5293.  See 67 Fed. 
Reg. 56,509 (September 4, 2002).  The other diagnostic codes 
for spine pathology were not impacted.  Thus, as of September 
23, 2002, the Veteran's rating under the prior LOM criteria 
is not impacted.

The current spine rating criteria were effective as of 
September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 
2003).  In addition to making the ROM criteria objective, 
they provide specific values for ROM  of the cervical and 
thoracolumbar (thoracic and lumbar) spine.  For the 
thoracolumbar spine, normal ROM on forward flexion is 0 to 90 
degrees; backwards extension, 0 to 30 degrees; lateral 
flexion and lateral rotation, 0 to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V.

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate lumbar degenerative arthritis under 
Diagnostic Code 5242.  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 50 percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating applies if ROM of the thoracolumbar spine on forward 
flexion is limited to 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  
A 20 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  For forward flexion of the 
thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2008).

Unlike the prior criteria, as specifically stated, the 
presence of pain, stiffness, and weakness, etc., does not 
provide a basis for a higher rating.  See 68 Fed. Reg. 
51,454-51,455 (Aug, 27, 2003).  Thus, while the ROM on 
forward flexion the Veteran's low back manifested at the June 
2006 examination would more nearly approximate a 10 percent 
rating, the findings by the examiner of guarding severe 
enough to cause abnormal gait or spinal contour would also 
approximate a 20 percent rating under the current criteria.  
See 38 C.F.R. § 4.71a (2008).
 
A rating higher than 20 percent under the current criteria is 
not met or approximated, as there is no evidence of 
unfavorable or favorable ankylosis of the entire 
thoracolumbar spine.  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id., Note (5).

The evidence does not show that forward flexion of the spine 
is limited to 30 degrees or less.  The fact the Veteran's 
thoracolumbar spine manifested ROM, though limited, means it 
does not manifest ankylosis.  Thus, the Veteran's low back 
disability does not warrant a 40 percent rating under the 
current rating criteria.

The Board first notes that, while the effective date of the 
Veteran's allowance is December 2001, an examination was not 
conducted until June 2006.  See 38 C.F.R. § 3.159(c)(4).  The 
medical evidence of record for the period 2001 to June 2006, 
shows the Veteran's complaints of constant back pain.  The 
treatment records extant, however, do not show ROM values or 
other clinical findings.  The Board further notes the 
Veteran's various correspondence wherein he complains of 
radiation of pain into his lower extremities as well as other 
symptoms.  As indicated earlier, these will be discussed 
later.  In sum, at this juncture, the Board finds no 
definitive evidence prior to the June 2006 examination to 
support a rating higher than the initially assigned 20 
percent for the period prior to June 2006.  See 38 C.F.R. 
§ 4.7.

Under the prior criteria, Diagnostic Code 5293 addressed both 
the orthopedic symptoms, such as LOM, and associated 
neurological symptoms.  See VAOPGCPREC No. No. 36-97 
(December 12, 1997), 63 Fed. Reg. 31262 (1998).  Beginning 
September 23, 2002, intervertebral disc syndrome is rated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (September 23, 2002) (67 F.R. 
54345, 54349, August 22, 2002).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to IVS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id., Note 1.  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id., Note 2.

The June 2006 examination report notes the absence of any 
incapacitating episodes and there is no other evidence 
showing any incapacitating episodes.  At that time, the 
Veteran reported that the back condition sometimes caused him 
problems completing household chores.  However, the competent 
and objective evidence does not support a finding that the 
veteran has incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, which is warranted for the next higher, 40 percent, 
rating assignable on the basis of incapacitating episodes.  
In addition, there is no medical evidence of a separately 
ratable neurological manifestations.  The June 2006 VA 
examination report noted normal sensory examination and 
absent knee and ankle jerk.  However, there was no diagnosis 
noted of any neurological disability.  

The Veteran is now retired, but he also asserts that his low 
back disorder impacted his ability to work and actually 
rendered him unable to obtain and maintain substantially 
gainful employment.  He noted that, had he not been employed 
by his father, he would have been unable to keep a job with 
any other employer.

The Board must discuss whether referral for extraschedular 
consideration is indicated where raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
The above noted assertions of the Veteran triggers this 
requirement.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 61 
Fed. Reg. 66,749 (1996), para. 7 (when service-connected 
disability affects employment " in ways not contemplated by 
the rating schedule" § 3.321(b)(1) is applicable).

The Board finds the applicable rating criteria fully describe 
and provide for the Veteran's low back disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 - 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2008).  In 
light of this finding, there is no basis for further 
consideration of a referral for extraschedular consideration.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, the Board 
affirms the RO's determination to that effect.  The Veteran 
also asserts he is unemployable due to his low back 
disability.

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.

In any event, it is VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating 
is for consideration where the Veteran is unemployable due to 
the service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, 
the Board must evaluate whether there are circumstances in 
the Veteran's case, a part from any non-service connected 
condition and advancing age, which would justify a TDIU 
rating due solely to the service connected disability.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

The extraschedular analysis conducted above also applies to 
the Veteran's assertion of individual unemployability.  As a 
result, the Board finds no basis for a referral for 
consideration of individual unemployability on an 
extraschedular basis.  The fact the Veteran was approved for 
a nonservice-connected pension does not affect this 
determination, as that benefit is not based solely on 
service-connected disabilities.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an effective date earlier than December 17, 
2001, for service connection for lumbar spine degenerative 
disc disease, status post-operative, is denied.

Entitlement to an initial rating higher than 20 percent for 
lumbar spine degenerative disc disease, status post-
operative, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


